UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE THE SECURITIES EXCHANGE ACT OF 1934 Royal Bank of Canada (Exact name of Registrant as specified in Its Charter) Canada Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Not Applicable (Address of principal executive office) (Zip Code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Royal Bank of Canada Exchange-Traded Notes due July 19, 2034 Linked to the Yorkville MLP Distribution Growth Leaders LiquidSM Press Release Index NYSE Arca If this form relates to the registration of a class of securities pursuant to Section 12 (b) of the Exchange Act and is effective pursuant to General Instruction A. (c), please check the following box.x If this form relates to the registration of a class of securities pursuant to Section 12 (g) of the Exchange Act and is effective pursuant to General Instruction A. (d), please check the following box.¨ Securities Act registration statement file number to which this form relates:333-189888 (if applicable) Securities to be registered pursuant to Section 12 (g) of the Act: None Item1. Description of Registrant’s Securities to be Registered. The description of the Royal Bank of Canada Exchange Traded Notes due July 19, 2034 Linked to the Yorkville MLP Distribution Growth Leaders LiquidSM PR Index (the “Notes”) of the registrant is incorporated herein by reference to (i)the sections captioned “Description of Debt Securities” and “Tax Consequences – United States Taxation” in the registrant’s Prospectus, dated July 23, 2013, in the registrant’s registration statement on FormF-3 (File No.333-189888), (ii)the section captioned“Description of the Notes We May Offer” in the registrant’s Prospectus Supplement, dated July 23, 2013, to the Prospectus and (iii) the registrant’s Pricing Supplement, dated July 24, 2014.The outstanding principal amount of the Notes registered hereby may be increased from time to time in the future due to further issuances of Notes having substantially the same terms. If any such additional Notes are issued, a pricing supplement relating to them will be filed with the Securities and Exchange Commission and will be incorporated herein by reference. The Notes registered hereby are, and any additional Notes registered hereby in the future will be, all part of a single series and will have the same CUSIP number as described in the Pricing Supplement referenced above. Item2. Exhibits. 1. Senior Debt Indenture, dated as of October 23, 2003, between the registrant and The Bank of New York Mellon, as successor to the corporate trust business of JPMorgan Chase Bank, N.A., as trustee (incorporated by reference to Exhibit 7.1 to the registrant’s Registration Statement on Form F-9 filed with the Commission on December 14, 2005 (file number 333-130306)). 2. First Supplemental Senior Debt Indenture, dated as of July 21, 2006, between the registrant and JPMorgan Chase Bank, N.A., as trustee, to the Senior Debt Indenture, dated as of October 23, 2003, between the registrant and The Bank of New York Mellon, as successor to the corporate trust business of JPMorgan Chase Bank, N.A., as trustee (incorporated by reference to Form 6-K filed with the Commission on July 21, 2006). 3. Second Supplemental Senior Debt Indenture, dated as of February 28, 2007, between the registrant and The Bank of New York Mellon, as trustee, to the Senior Debt Indenture, dated as of October 23, 2003, between the registrant and The Bank of New York Mellon, as successor to the corporate trust business of JPMorgan Chase Bank, N.A., as trustee (incorporated by reference to Form 6-K filed with the Commission on March 2, 2007). 4. Pricing Supplement, dated July 24, 2014, to the registrant’s Prospectus, dated July 23, 2013, and Prospectus Supplement, dated July 23, 2013, incorporated herein by reference to the registrant’s filing pursuant to Rule 424(b), filed on July 24, 2014. 5. Form of Royal Bank of Canada Exchange Traded Notes due July 19, 2034 Linked to the Yorkville MLP Distribution Growth Leaders LiquidSM PR Index. 2 SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Royal Bank of Canada Date:July 24, 2014 By: /s/ James Salem Name: James Salem Title: Executive Vice-President and Treasurer By: /s/ Steven Walper Name: Steven Walper Title: Vice-President, Corporate Treasury 3 EXHIBIT INDEX Exhibit Exhibit No. 1. Senior Debt Indenture, dated as of October 23, 2003, between the registrant and The Bank of New York Mellon, as successor to the corporate trust business of JPMorgan Chase Bank, N.A., as trustee (incorporated by reference to Exhibit 7.1 to the registrant’s Registration Statement on Form F-9 filed with the Commission on December 14, 2005 (file number 333-130306)). 2. First Supplemental Senior Debt Indenture, dated as of July 21, 2006, between the registrant and JPMorgan Chase Bank, N.A., as trustee, to the Senior Debt Indenture, dated as of October 23, 2003, between the registrant and The Bank of New York Mellon, as successor to the corporate trust business of JPMorgan Chase Bank, N.A., as trustee (incorporated by reference to Form 6-K filed with the Commission on July 21, 2006). 3. Second Supplemental Senior Debt Indenture, dated as of February 28, 2007, between the registrant and The Bank of New York Mellon, as trustee, to the Senior Debt Indenture, dated as of October 23, 2003, between the registrant and The Bank of New York Mellon, as successor to the corporate trust business of JPMorgan Chase Bank, N.A., as trustee (incorporated by reference to Form 6-K filed with the Commission on March 2, 2007). 4. Pricing Supplement, dated July 24, 2014, to the registrant’s Prospectus, dated July 23, 2013, and Prospectus Supplement, dated July 23, 2013, incorporated herein by reference to the registrant’s filing pursuant to Rule 424(b), filed on July 24, 2014. 5. Form of Royal Bank of Canada Exchange Traded Notes due July 19, 2034 Linked to the Yorkville MLP Distribution Growth Leaders LiquidSM PR Index. 5 4
